   Case 1-17-01005-ess   Doc 245-18   Filed 07/13/20   Entered 07/13/20 14:41:38




The Fi'rst
Marblehead
Corporation




                                                                                    Exhibit
                                                                          Exhibit No.
                                                                          Name:
Annual Report 2008                                                        Date:
           Case 1-17-01005-ess     Doc 245-18   Filed 07/13/20   Entered 07/13/20 14:41:38




This has been an
extraordinary year of
progress and success
for First Marblehead.
We continued to meet
the growing demand
for private capitatl,
facilitating 429,000
loans while helping
students fulfi ll their
education dreams.


The First Marblehead Corporation
800 Boylston Street, 34th Floor
Boston, Massachusetts 021 99
Tel: 1.800.895.4283
www.f irstmarblehead. com
Case 1-17-01005-ess           Doc 245-18       Filed 07/13/20       Entered 07/13/20 14:41:38




September 19, 2008

Dear Stockholders,

The past year proved to be a challenging one for First Marblehead and for the entire student loan
industry. Although we facilitated the securitization of over $2.0 billion in private student loans in
September 2007, we were unable to complete a securitization in any subsequent quarter of the
fiscal year due to the extended disruption of the credit markets.

ln December, we received an initial $59.8 million in proceeds from an equity investment by affiliates
of GS Capital Partners (GSCP). ln February, we began implementing cost reductions and
streamlining our operations. ln April, The Education Resources lnstitute, lnc. (TERI) filed a voluntary
petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code, which had an immediate
negative impact on our business and client relationships. We further reduced our expenses by
approximately $200 million on an annualized basis and reduced headcount by 500 employees.
TERI's bankruptcy filing also had a significant negative impact on the estimated fair value of our
service receivables.

ln August 2008, we received an additional $132.7 million in proceeds from completion of the equity
investment by affiliates of GSCP The purchasers' total investment of $192.5 million provides us with
liquidity and financial flexibility during fiscal 2009.

Also in August, First Marblehead's Board of Directors accepted the resignation of Jack L. Kopnisky,
as President, Chief Executive Officer and as a member of the Board of Directors. Daniel Meyers
returned to First Marblehead and, beginning September 1, 2008, Mr. Meyers became President,
Chief Executive Officer, and a Director of the company he co-founded in 1991. The Board of
Directors believes that Mr. Meyers is uniquely qualified to guide the company through this
challenging operating environment.

We continue to believe thai private student loans are an important and growing source of college
funding. College attendance is high, the overall cost of college continues to rise and government
supported loans are limited. We believe that borrowers continue to need responsible private student
loan solutions after exhausting all available scholarships, grants and government aid.

We recognize that fiscal 2009 will be a year of transition and continued challenges for us. Given the
strong demand for private student loans and our expeftise in the private student loan business,
however, we believe that a sizable market opportunity exists and we are well positioned to deliver
meaningful value to our shareholders over the long term.

We thank you for your continued support of First Marblehead.




Peter B. Tarr
Chairman of the Board
   Case 1-17-01005-ess                       Doc 245-18                Filed 07/13/20                Entered 07/13/20 14:41:38




                         UNITED STATES
             SECURITIES AND EXCHANGE          COMMISSION
                          Washington,DC 20549

                                                            Form 10-K
(Mark One)

    x        ANNUAL REPORT PURSUANT TO SECTION 13 OR Ls(d) OF THE
             SECURITIES EXCIIANGE ACT OF 1934
                                                   For the frscal year ended: June 30, 2008
                                                                        OR

    tr       TRANSITTON REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE
             SECURITIES EXCHANGE ACT OF 1934
                                For the transition period       from                     to
                                                      Commission file numben 001-31825


                           MARBLEHBAD
               THE FIRST(Exact                                CORPORATION
                                                  specified in its charter)
                               name of registrant                         as
                            Delaware                                                                            XX-XXXXXXX
                  (State or other jurisdiction of                                                          (I.R.S. Employer
                 incorporation or organization)                                                            Identification No.)
                      The Prudential Tower
                 800 Boylston Street, 34e Floor
                    Boston,      Massachusetts                                                                  02199-tL57
                                         offices)
             (Address of principal executive                                                                    (Zip Code)
                                     Registrant's telephone number, including area code: (617) 638-2000

                                          Securities registered pursuant to Section    i2(b) of the Act:
                 Common Stoclq $.01 par value                                                 New York Stock Exchange
                          (Title of each class)                                       (Name of each exchange on which registered)
                                       Securities registered pursuant to Section I2(g) of the Act: None

     Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Secwities Act Yes                    fl   No    I
     Indicate by check mark     if the registrant is not required to file reports pwsuant to Section       13   or 15(d) of the Act.   Yes   [l   No    I
      Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the
Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file
such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes       No     I          I
      Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and
will not be contained, to the best of registrant's knowledge, in definitive prory or information statements incorporated by reference
in Part III of this Form 10-K or any amendment to this Form 1.0-K E
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a
smaller reporting company. See the definitions of "large accelerated filer." "accelerated filer" and "smaller reporting company" in
Rule 12b-2 of the Exchange Act (Check one):
Large accelerated filer   fi            Accelerated filer   I              Non-accelerated filer       I                  Smaller reporting company              n
                                                                          ".,J;ffffi":aijfii'*                                               I
     Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes                          No   []
      The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant (without
admitting that any person whose shares are not included in the calculation is an affiliate) was approximately $1,006,053,875 based on
the last reported sale price of the common stock on the New York Stock Exchange on December 31,2007. For the purposes of the
immediately preceding sentence, the term "affiliate" refers to each director, executive officer and greater than 107o stockholder of
the registrant as of December 31,2007.
     Number of shares of the registrant's common stock outstanding as of August               1-5,   2008: 98,943,063.

                                             DOCUMENTS INCORPORATED BY REFERENCE
      The registrant intends to file a prory statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended
June 30, 2008. Pursuant to Paragraph G(3) of the General Instructions to Form 10-K information required by items 1,0,1'1,,12,13
and 14 of Part III have been omitted from this report (except for information required with respect to our executive officers and
code of ethics, which is set forth under "Executive Officers" and "Code of Ethics" in Part I of this report) and are incorporated by
reference to the definitive proxy statement to be filed with the Securities and Exchange Commission.
 Case 1-17-01005-ess                Doc 245-18           Filed 07/13/20           Entered 07/13/20 14:41:38




     The following table presents    certain financial and operating information for the fiscal years ended
                           'ZOOO.
June 30, Z00g, ZO07 anA           For additional information about our financial performance for each of
                                                                                                   financial
the last three fiscal years, including our total assets, we refer you to the audited consolidated
statements and accompanying notes attached as Appendix A to this annual report'
                                                                                         Fiscal year ended June 30'
                                                                                  2008              2007                2006
                                                                                           (dollars in thousands)

Totalrevenues...                                                              $  (28,409) $ 880,704 $                   569,035

Net income (loss)     .                                                       $ (235,076) $ 371,331 $                   235,960

Approximate number of student loan applications processed ' '                  1,,696,000 1,325,000                     938,000
Approximate number of schools with loans facilitated                                 5,600            5,800               5,600

Principal amount of student loans facilitated . . .                           $5,004,000 $4,292,528                 $3,362,565
Principal amount of student loans facilitaled that were alsrl
  available to us for securitization . - .                                     $4,520,034 $3,873,048 $2,920,048
Principal and accrued interest balance of student loans
  securitized                                                                  $2,027,079 $3,750,A43                $2,762,368
Principal balance of student loans facilitated and available to
  us at year end for later securitization.                                     $3,399,483(1)$ 831,912               $   663,800


(1)   Includgs $1.125 billion principal amount of loans with respect to which our purchase rights
      terminated subsequent to June 30, 2008 in the context of the TERI Reorganization.
     In February 2008, we announced a reduction in our overall cost structure on an annualized basis
                                                                                                As a result of
by approximatJiy 15 to 20 percent, which included a reduction in force of 120 employees.
the expected reiuction in facilitated loan volumes,   we  took significant further steps  to reduce our
         structure. In May 2008, we reduced headcount      by approximately   500  additional  employees,
"*p"or"coupled with other cost-saving initiatives, is expected to result in further cost-savings on an
which
annualized basis of approximately $200 million.
     We have recenfly developed alternatives to the loan guaranty and loan origination services that
TERI has historically provided to our clients. We have developed a private label loan program that
would not require a guaranty from a third party, and we have begun to offer outsourced loan
origination 5"--icrr, marketing services and portfolio management services on a fee-for-service'
                                                                                                                  stand-
alo-ne basis. These initiatives *iU U" critical in order to        gtow  our  revenues   and client  base  in  the  future.
                                                               the  new  private  label loan  program   has   been
Compared to past TERl-guaranteed loan programs,
                                                                                                  a greater proportion
designed to have more selective underwriting criteria, higher borrower pricing and
of iimediate-repayment loans, or loans for          *hi.h   pa1*ent    of principal  and  interest  begins shortly after
                                            loans,  or  loans  for which  payment    of interest begins   shortly after
final disbursement, and interest-only
disbursement but payment of       principal    is deferred   during  enrollment-    We  are uncertain   of  the level of
                                  or  prospective    clients  with  regard  to  the new  program    or the   offered
interest from former, current
                            is not, as  of August    28,2008,    able to  meaningfully   fund  loan  origination    in the
sewices. Union Federal
private labet loan program      due  to its  current  lack  of  funding  capacity.


Private Stuilenl Lending Ovewiew
                                                                                               series of
     The lifocycle of a private student loan, which can be over 20 years long, consists of a
processes ani involves many distinct parties.  Because the activities of these parties are largely
                                      -th"
uncoordinated but heavily regulated,       pto".s"s associated with designing, implementing, financing
and administering student loin   programs  are complex, resource intensive and costly'




                                                             2
 Case 1-17-01005-ess             Doc 245-18          Filed 07/13/20        Entered 07/13/20 14:41:38




requirements beyond fiscal 2009, particularly in the event of a prolonged dislocation in the private
student loan ABS market. Insufficient funds could require us to delay, scale back or eliminate certain
of our programs and to further scale back our expenses'
                                 Risks Related to the TERI Reorganization
The TERI Reorganization has had, and will likely eontinue to have, a negative       ffia   on oat client
relntionships, which will adversely affect our revenue and results of operations.
     We have historically structured and supported private student loan programs for commercial banks,
including JPMorgan Chase, Bank of America and RBS. Structural advisory fees and residuals from
securitization of JPMorgan Chase loans represented approximately 34Vo of our total securitization-
related fees from the trusts used to securitize student loans during fiscal 2008 and approximately 29Vo
of our total revenue for fiscal 200?. Structural advisory fees and residuals from securitization of Bank
of America loans represented approximately 20Vo of our total securitization-related fees from the trusts
used to securitize student loans during fiscal 2008 and approximately 1,5Va of total revenue for fiscal
2007. We also historically structured and supported private student loan programs for companies such
as NextStudent Inc. that assisted lenders such as RBS in marketing their programs to customers.
Structural advisory fees and residuals from securitization of RBS loans, including loans funded by RBS
but marketed by third parties on behalf of RBS, represented approximately 23Vo of our total
securitization-related fees from the trusts used to securitize student loans during fiscal 2008 and
approximately 24Vo of total revenue for fiscal 2007. Loans originated by JPMorgan Chase, Bank of
America and RBS represented approximately 26Vo, 18% and 27Vo, respectively, of our total principal
amount of loans facilitated and available for securitization for fiscal 2008.
     Certain of our client agreements provided for termination rights in the event of the filing by TERI
of a voluntary petition under federal bankruptcy laws. In April 2008, we received notice that Bank of
America elected to terminate its agreements with us due to the TERI Reorganization. We also received
notice that RBS elected to terminate certain agreements with our clients and us. In July 2008, our note
purchase agreement with JPMorgan Chase was terminated in the context of the TERI Reorganization.
As a result of those terminations, we no longer have rights to purchase certain program loans. In total,
loans subject to the terminated note purchase agreements represented approximately 22% of our loans
available for securitization for the fiscal year ended June 30, 2008.
      Certain of our clients that have not terminated their agreements have suspended their marketing
of TERl-guaranteed loan programs as a result of the TERI Reorganization. These actions, together
with the tightening of our clients' loan underwriting criteria, resulted in a significant reduction in our
facilitated loan volumes during the fourth quarter of fiscal 2008. In addition, we expect that the
guaranty agreements and loan origination agreements that most or all of our clients have with TERI
will be terminated in the context of the TERI Reorganization. Termination of the client's guaranty
agreement or loan origination agreement with TERI would generally result in the termination of our
agreements with the client.
      The termination of our agreements with Bank of America, RBS and JPMorgan Chase will, and the
termination of guaranty agreements or loan origination agreements between TERI and our other
clients would further, materially reduce the overall volume of loans we facilitate, which will be difficult
to replace. Our revenue, business and financial results will suffer as a fesult.

Our Master Senicing Agreement, Master l"oan Guaranly Agreernent and Database SaIc and Supplementation
Agreeruent, with TERI terminated effective as of May 31, 2008-
     TERI has historicdly been the exclusive third party provider of borrower default guarantees for
our clients' private label loans. In addition, we had an agreement to provide various loan origination
services for TERI and an agreement to receive from TERI updated information about the performance
of the student loans it had guaranteed, to allow us to supplement our database. In June 2008, in the
context of the TERI Reorganization, the Bankruptcy Court entered an order approving a motion by


                                                        JJ
